Case: 13-10670   Document: 00512889522   Page: 1   Date Filed: 01/05/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 13-10670                   United States Court of Appeals
                              Summary Calendar                          Fifth Circuit

                                                                      FILED
                                                                January 5, 2015
DARLENE C. AMRHEIN,                                              Lyle W. Cayce
                                                                      Clerk
             Plaintiff - Appellant

v.

LA MADELEINE, INCORPORATED; STATE OF TEXAS; RICK PERRY,
Governor; GREGG ABBOTT, Attorney General; ANDRES ANDRADE,
Secretary of State; TEXAS STATE LEGISLATURE; DALLAS COUNTY;
JOHN F. WARREN, County Clerk of Records; SALLY MONTGOMERY,
Judge, County Court at Law No. 3; D'METRIA BENSON, Judge, County
Court at Law No. 1; TED AKIN, Judge, County Court at Law No. 1; JOHN
OVARD, Administrative Judge; REGIONAL ADMINISTRATIVE COURT;
COUNTY COURT AT LAW FIFTH DISTRICT OF TEXAS; STATE BAR OF
TEXAS; SUPREME COURT OF TEXAS; JERRY FAZIO; ROBERT
CLARKSON; DALLAS TEXAS COURTS & JUDGES; JACK PIERCE;
BALIFF CHRISTENSON; SECRETARY OF STATE HOPE ANDRADE;
OWEN & FAZIO, P.C. LAW FIRM; BRETT CORNWELL; UNION
SECURITY INSURANCE COMPANY,

             Defendants - Appellees




                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:11-CV-2440


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
     Case: 13-10670      Document: 00512889522         Page: 2    Date Filed: 01/05/2015



                                      No. 13-10670
PER CURIAM:*
       Darlene Amrhein originally brought this employment action against La
Madeleine, Inc. in Texas state court. She indicates that the litigation has been
ongoing for 14 years. She has made allegations against all branches of the
Texas government and several private individuals. In the current federal-
court lawsuit, Amrhein sued several new defendants and amended her
complaint three times.        The current complaint totals over 200 pages and
includes over 52 issues.        In granting the defendants’ motions under Rule
12(b)(6), the district court held that Amrhein had failed to state a claim for
which relief could be granted. We AFFIRM.
       We review a district court’s grant of a motion to dismiss under Rule
12(b)(6) de novo. Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007).
Pro se plaintiffs generally are allowed to amend their pleadings to present a
claim upon which relief may be granted “unless it is obvious from the record
that the plaintiff has pled his best case.” Hale v. King, 642 F.3d 492, 503 (5th
Cir. 2011) (citations omitted). Courts cannot decide cases unless the plaintiff’s
claims have a specific basis in facts, thus allowing the court to consider
whether relief should be granted. “[A] complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citation omitted).
       We agree with the district court that even after several amendments,
Amrhein’s pleadings never became sufficiently clear to permit the suit to
proceed. The complaint must demonstrate that there is more than a “mere




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 13-10670    Document: 00512889522     Page: 3   Date Filed: 01/05/2015



                                 No. 13-10670
possibility of misconduct.” Hale, 642 F.3d at 499 (citation omitted). Amrhein’s
complaint failed to do so.
      As noted by the district court, Amrhein is apparently frustrated because
she has not gotten the resolution she seeks. The courts can resolve disputes
brought to them only under the requirements established by the Constitution,
statutes, rules, and caselaw.     The resolution almost always disappoints
someone. Amrhein might well serve her own interests by seeking competent
legal advice before deciding to continue pursuing a court ruling in her favor.
      All pending motions are denied.
      AFFIRMED.




                                        3